Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15 and 17-20 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 11/13/2020 is hereby withdrawn and claims 15 and 17-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Upon analysis pursuant to 37 CFR 1.104, previously withdrawn claims 15 and 17-20 are deemed to be allowable over prior art of Record.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are sufficient to overcome rejections under 35 USC 103 set forth in the previous Office Action.
Independent claim 1 and dependent claims 2-10 and 12-14 drawn to a copolyamide comprising caprolactam, diamine and at least two diacids and  specific physical properties (i.e. Glass Transition temperature, flexural modulus and transmission values).
The closest prior art is represented by Sailard et al (US 20110171408), cited in the previous Office Action.
The reference discloses a copolyamide, comprising one diamine, one diacid and a component, containing lactam or a mixture of diacid and diamine. Thus, Sailard fails to teach a polymer, where lactam and two diacids are used. Instead, the reference teaches a copolyamide, where  lactam or two diacids participated in polymerization. 
Thus, Sailard’s and Applicant’s polymers have different structures and consequently different physical properties. 
New search does not result in a reference covering the subject matter of independent claim 1 and dependent claims

The closest prior art found is represented by Bargodia et al (US 6548587).
Bargodia teaches a polyamide, which  may be prepared by ring opening polymerization of cyclic amides, such as caprolactam (see 8:10).


The dicarboxylic acid component comprises at least a first diacid component and optionally a second diacid component, where one of the diacids is present in an amount of about 10 to about 90 mole percent of the total diacid moieties present in the polyamide (see 8:40).
 Bargodia teaches that the composition  compromises one or more layered clay materials (see claim 1).

However, the reference fails to teach a polyamide, where caprolactam and wo diacids present simultaneously and a transparent polyamide composition.

Note that independent claim 15 drawn to an article made from the polyamide composition of claim 1 and consequently allowed. Since claims 17-20 depend on claim 15, they are allowed. 

As a result, independent claims 1 and 15 and dependent claims  2-10, 12-14 and 17-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765